Citation Nr: 1828587	
Decision Date: 05/14/18    Archive Date: 05/18/18

DOCKET NO.  14-38 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Milwaukee Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to burial benefits.


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1948 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 administrative decision by a VA Pension Management Center (PMC) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The Veteran passed away in August 2013.

2.  The record does not show that service connection was established for any disability during the Veteran's lifetime. 

3.  The record does not show that at the time of his death, the Veteran was receiving a VA pension or VA disability compensation benefits or that he had established entitlement to VA compensation that would have been paid but for receipt of military retirement pay.

4.  The record does not show that at the time of the Veteran's death there were pending claims for disability compensation or pension.

5.  The record does not show that the Veteran was discharged from service due to a disability incurred or aggravated in the line of duty, or that he is buried in a state or national cemetery.

6.  The record does not show that the Veteran passed away while in a VA medical center, domiciliary, or a nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment, or care.


CONCLUSION OF LAW

The criteria for payment of burial benefits are not met.  38 U.S.C. §§ 2302, 2303, 2307 (2012); 38 C.F.R. §§ 3.1600 - 3.1612 (2013); 38 C.F.R. §§ 3.1700 - 3.1713 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Here, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and nonservice-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the prior regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with new §§ 3.1700 through 3.1713. As this claim was pending at the time of the regulation change, the Board shall analyze the claim under both the old and the new regulations.

The Board initially notes that the Veteran was not service connected for any disability during his lifetime and he did not have pending claims for service connection at the time of his death.  Thus, the Board finds that only the nonservice-connected burial benefits regulations are for potential application.  See 38 C.F.R. § 3.16000(a)(2013); 38 C.F.R. § 3.1704 (2017).   

In this regard, under the previous regulations, in the case of a nonservice-connected death, entitlement to burial benefits is based upon the following conditions: (1) at the time of death, the veteran was in receipt of pension or compensation; or, (2) the veteran had an original or reopened claim for either benefit pending at the time of the veteran's death and in the case of a reopened claim there is sufficient prima facie evidence of record on the date of the veteran's death to show entitlement; or (3) the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State.  38 U.S.C. § 2302(a)(2012); 38 C.F.R. § 3.1600(b)(2013). 

Burial benefits may also be paid under the previous regulations if a person dies from nonservice-connected causes while "properly hospitalized" by VA (in a VA or non-VA facility).  38 C.F.R. § 3.1600(c)(2013).  Finally, if a Veteran dies in route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605(a)(2013).

The new regulation regarding nonservice-connected burial benefits is found at 38 C.F.R. § 1705.  That regulation provides that a burial allowance is payable for a veteran who, on the date of his death: (1) was receiving VA pension or disability compensation; (2) would have been receiving disability compensation but for the receipt of military retired pay; or (3) had a pending claim for benefits, a claim to reopen a previously denied claim, or a claim involving substitution, any of which if processed to completion would result in a grant of benefits.

As with the old regulation, burial allowance is also warranted for a veteran who died while hospitalized by VA or who died while traveling under proper prior authorization, and at VA expense, to or from a specified place for purpose of examination, treatment, or care.  38 C.F.R. § 3.1706 (2017). 

The evidence shows that the Veteran passed away at his home in August 2013 and a timely application for VA burial benefits was filed by the appellant in October 2013.  The record reflects that, at the time of his death, the Veteran was not in receipt of VA compensation or pension benefits, he did not have a claim pending and, while he had war time service, there is no evidence that his body was held by a State because no next of kin could be located. 

Under these circumstances, non-service-connected burial benefits are not warranted under either the old or new regulations.  Under the old regulation, the claim fails both because the Veteran was not in receipt of pension or compensation benefits and because the Veteran did not have a claim pending at the time of his death.  Moreover, while the Veteran had war time service, the claim also fails under the old regulation because the appellant does not claim and the record does not show that his body was held by a State and his war time service alone does not warrant awarding burial benefits.  38 C.F.R. § 3.1600(b)(2013).  In this regard, there is also no evidence that the Veteran was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty.  Id.  

Under the new regulations, the appellant's claim fails because the Veteran was not receiving VA pension or disability compensation, because there is no evidence that he would have been receiving disability compensation if not for the receipt of military retired pay, and because the Veteran did not have a claim pending at the time of his death.  38 C.F.R. § 1705(b)(2017).  The Board has considered the appellant's argument that the Veteran was entitled to receive to VA pension or compensation, but decided instead to receive his fully military retirement pay.  In support of her claim, the appellant submitted the Veteran's 2013 1099-R.  However, while this shows that the Veteran was receiving military retirement pay, it, and other evidence of record, does not show that the Veteran waived VA pension or compensation benefits in order to receive his full military retirement pay.  In fact, as noted before, the evidence does not show that the Veteran would have been entitled to VA pension or compensation.  As such, the Board finds that burial benefits are not warranted under 38 C.F.R. § 3.1705 (2017).  

Likewise, as there is also no evidence that the Veteran died in a VA facility or while being transported to or from such a facility, the Board also finds that burial benefits are also not warranted under 38 C.F.R. § 3.1706 (2017).  

The appellant is also not eligible for a plot or interment allowance.  Under both the old and new regulations for a plot or interment allowance, entitlement to such an allowance is predicated on entitlement to burial benefits in general.  See 38 C.F.R. § 3.1600(f)(1)(2013); 38 C.F.R. § 3.1707 (2017).  As entitlement to burial benefits is not warranted, the additional allowance of a plot or interment allowance is similarly not warranted. 

The Board sympathizes with the appellant for her loss and acknowledges that she has incurred expenses associated with the death of her father, the Veteran, who served his country honorably.  However, under the circumstances of this case, the appellant's claim for burial benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).   


ORDER

Entitlement to burial benefits is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


